Citation Nr: AXXXXXXXX
Decision Date: 09/29/21	Archive Date: 09/29/21

DOCKET NO. 210709-170985
DATE: September 29, 2021

ORDER

Entitlement to a disability rating in excess of 10 percent for left lateral collateral ligament sprain (claimed as ankle) is dismissed.

FINDING OF FACT

In September 2021, prior to the promulgation of a decision, the Veteran withdrew his claim seeking an increased rating for his ankle disability. 

CONCLUSION OF LAW

The criteria for withdrawal of entitlement to a disability rating in excess of 10 percent for an ankle disability, are met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205 (2020).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1999 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2021 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). The Veteran selected the Hearing docket. Therefore, the Board may only consider the evidence of record at the time of the agency of original jurisdiction (AOJ) decision on appeal, as well as any evidence submitted by the Veteran or his representative at the hearing or within 90 days following the hearing. 38 C.F.R. § 20.302(a).

In September 2021, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge. During the hearing, the Veteran, with his attorney, requested to withdraw the claim and any pending Freedom of Information (FOIA) and privacy act requests. The withdraw was explicit, unambiguous, and done with full understanding of the consequences. Acree v. O'Rourke, 891 F.3d 1009, 1014 (Fed. Cir. 2018); DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.205. Withdrawal may be made by the appellant or by his or her authorized representative. Id. In the present case, the appellant, with his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

 

 

M. Donohue

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	E.V. Palatt, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.